Title: To George Washington from William Heath, 10 April 1782
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Highlands, April 10. 1782.
                        
                        The inclosed from captain Pray came to hand a few minutes since with the two New-York papers. The serjeant
                            who was the bearer of the letter acquaints me that after he left captain Pray he was informed that a party of refugees
                            landed early this morning at Haverstraw and took several militia men, and then reimbarked. Probably this manoeuvre is a
                            feint to cover a design somewhere else on the lines. I have written to captain Pray, that if the brig and boats remain at
                            anchor against his post, to move up with his boats at night, and take his station at Kings-ferry; or if he cannot get by
                            them, to haul his boats over the bank where they can be defended. I have detached one hundred men from the 10.
                            Massachusetts regiment under major Knap to Crompond to support the troops at Pine’s bridge, should they be attacked, and
                            one hundred from the 3. Massachusetts brigade to Collybergh under major Trescott to support the troops near Croton bridge,
                            &c. and have sent lieutenant-colonel Hull to take command of the whole. These detachments to return to morrow, if
                            the enemy do not make any further movements.
                        I had given orders to major Maxwell to return from Stamford with the detachment under his command immediately
                            after the 14. instant. Inclosed is a letter I have received from him this morning, and one from doctor Cogswell. It seems
                            the number of militia who have arrived at Stamford is not so large as was expected and the inhabitants
                            will be very uneasy when the regular troops leave them. I beg leave therefore to submit the matter to your Excellency’s
                            determination. I find by the letters that a lieutenant Hull of the Connecticut coast-guards has been taken by the enemy.
                        The newspapers sent me from Stamford, are of an old date. I have the honor to be, With the greatest respect,
                            Your Excellency’s Most obedient servant,
                        
                            W. Heath

                        
                     Enclosure
                                                
                            
                                Sir
                                Stamford 9th Aprl 1782
                            
                            I enclose to you, a few of the latest New York papers. A report, has prevailed here, some time, that the
                                enemy have evacuated Charles Town, but it still remains a matter of uncertainty. Mr Grant, who is a prisoner, and who
                                left New York yesterday, assures me that it is not evacuated, and that the British are determined to keep it. Lt Hull,
                                of Capt. Fitsh’s company with twelve or fourteen of his men, were taken last night by a party of
                                Hessians, on Long Island. We, in this part of the country, have not enjoyed so much tranquillity for three years past,
                                as we have done, since Majr Maxwell has been in town. We feel ourselves under many obligations to
                                you for it. I am Sir respect, & esteem your Obedt Huml. Sert
                            
                                James Cogswell
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir,
                                Stamford April 9th 1782.
                            
                            I Have been Honoured with yours of the 5th Instant. I Shall march for Camp on the 15th or 16th, unless
                                ordered otherwise (which would be very agreable to the people of Stamford as Collo. Canfield is very weak, being not
                                more than 150 or 160 men).
                            Lt Hull with about 25 men made a Voyage to Long Island the last Night, but were attacked by a body of
                                Hessians, and Scattered; Lieut. Hull is missing, and about 14, or 15 of his men; one of those Returned is badly wounded
                                but it Seems unceartain whither any were killed or not.
                            Doctor Coggswell Sends the News pappers and News. I have the Honour to be with the greatest Respect, Your
                                most Obedient, and Humble Servant.
                            
                                Hugh Maxwell Major
                                2d M. Regt
                            
                            
                                P.S. Doctor Coggswell Desires me to mention, that he has given his letter a wrong date, it Should
                                    have been this day.
                                P.S. It is Requested by a Number of the people of this place, that there might be a Flagg of truce
                                    Sent over to Long Island, to inquire after Lt Hull and those other men left on the Island last night. Should it be
                                    agreable beg you would be pleased to grant Permission. I am with the greatest Respect.
                            
                            
                                H.M.
                            
                        
                        
                     Enclosure
                                                
                            

                                Dear General,Nyack Apl 9th half after 11. in the evening 1782
                            
                            At 11. oClock my Guard-boat Fir’d an allarm, Just be low the Block-house, and immediately came up, and
                                inform’d that a Vessell pass’d them. She appears to Lay off against us—A Serjeant has Just came from Lieut. Shaylor
                                who is at Fort Lee, and informs that about Sunset an arm’d Brig, two Very large boats and one something small, came by
                                Spitendvel, the boats were full of men; there appear’d to be 70. or 80. men in each boat, inconsequence of this I
                                have Sent off a boat to the two posts at Kings Ferry, and have fired an allarm at my Quarters, and Sent to the Block
                                House to have an allarm fird likewise. I  thing Expect they intend to land these Troops on
                                the east Side of the river. I could not with safty Send a boat to Croton as their boats were up the
                                river Some ways.
                            I inclose your Honor two English papers of the 8 & 9th Instt. I have the Honor to be with Every
                                Sentiment of respect your Honors most Obedt and Very Humble Sirveant
                            
                                Jno. Pray. Capt.
                            
                        
                        
                    